DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising a positive electrode active material comprising Li1.05Ni0.35Co0.35Mn0.3O1.9F0.1 and a first solid electrolyte material comprising Li3YCl6 and an electrolyte layer comprising Li3YCl6 in the reply filed on 10-3-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positive electrode active material comprising a lithium metal oxyfluoride having the composition Formula (2) LipMeqOmFn where 0.5 < p < 1.5, 0.5 < q < 1.0, 1 < m < 2 and 0 < n < 1, does not reasonably provide enablement for any metal oxyfluoride.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught throughout the whole specification.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st solid electrolyte material represented by the following composition Formula (A1), Li6-3bMbX6, does not reasonably provide enablement for the 1st solid electrolyte material including Li, M and X or LiaMbXy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught throughout the whole specification.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer provided between the positive electrode and the negative electrode comprising the 1st solid electrolyte material, an oxide solid electrolyte, a polymer solid electrolyte or a complex hydride solid electrolyte, does not reasonably provide enablement for any electrolyte layer material provided between the positive electrode and the negative electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to make the invention commensurate in scope with these claims. This is taught in the specification in [0119].
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because it is unclear how the positive electrode active material and the 1st solid electrolyte material are positioned in regard to each other in the positive electrode material.          Claim 2 is rejected because it is unclear what the upper values of subscripts a, b and y is unclear what the upper values looks are. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          Sasaki et al. (US 2018/0076452) teaches in the abstract a battery comprising a positive electrode, a negative electrode and a solid electrolyte where the positive electrode contains a positive electrode active material having the Formula LixMeyOaFb.  Sasaki et al. teaches in FIG. 1, [0012-0014], that the battery includes a positive electrode (100) containing a positive electrode active material (10) and shows containing a solid electrolyte (30) material; teaches in [0049-0050] that the solid electrolyte layer (300) contains the solid electrolyte (30) comprising an organic polymer solid electrolyte, an oxide solid electrolyte, a sulfide solid electrolyte or the like and teaches in [0079] that the positive electrode active material layer may be a positive electrode mix layer containing the positive electrode active material (10) and the solid electrolyte (30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727